174 S.W.3d 711 (2005)
ALBERT J. BROWN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 64701.
Missouri Court of Appeals, Western District.
November 1, 2005.
*712 Susan L. Hogan, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before HAROLD L. LOWENSTEIN, P.J., JOSEPH M. ELLIS, and THOMAS H. NEWTON, JJ.

ORDER
PER CURIAM.
Mr. Brown appeals the denial of his Rule 24.035 post-conviction relief motion. For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).